The opinion of the court was delivered by
Kellogg, J.
The defendant makes but two questions on the exceptions in this case.
I. He claims that the testimony of the prosecutrix in respect to his having had sexual intercourse with her on an occasion which was about three years previous to the time of the alleged intercourse when her child was begotten was inadmissible. The previous familiarity or intimacy existing between the parties was a circumstance bearing on the probability of the alleged sexual intercourse which is the subject of the prosecution. It tended to illustrate the relation of the parties to each other at the time when, as is claimed by the prosecutrix, the child to which she gave birth was begotten ; and this relation *165has always been considered proper evidence as well for one party as the other. In Kimball v. Locke, 31 Vt. 683, Barrett, J., says :— “On the question whether a person did a particular thing or not, the character of the subject matter, and the circumstances affecting the relation of the parties to that subject matter, affect the probability of the thing in question having been done as claimed.” We adopt this statement as being applicable to the evidence objected to, and regard this evidence as clearly admissible.
II. In respect to the questions proposed to be put by the defendant to Dr. Bradford, which were excluded: The testimony of the prosecutrix, in the opening of her case, showed that this child was born in six months and eleven days after the alleged intercourse, — in other words, that the birth was premature, and that the child, when born, was not a full grown child, but was born out of due time, — and the testimony contained in the deposition of Mrs. Blake, which was a part of the testimony introduced by the prosecutrix in the opening of her case, tended plainly and distinctly to the same conclusion. The defendant introduced testimony tending to prove that the child, at the time of its birth, was full grown, and called several physicians who gave their opinion on this point, based on the description of the child as given by the defendant’s other witnesses. The prosecutrix, in closing, called Mrs. Ainsworth, an elderly woman who attended the child for some time after its birth, and had much experience as a nurse, and also Dr. Nichols, a practising physician, both of whom testified to such facts, derived from their personal examination and knowledge of the child as strongly tended to sustain the evidence which the prosecutrix had introduced in the opening of the case in respect to the child’s premature birth ; and this testimony of Mrs. Ainsworth and Dr. Nichols was not given upon any new point in the case, but was upon a point in respect to which the defendant had introduced testimony. At that stage of the trial, the defendant had no right, under the settled rule of practice in respect to the putting in and order of testimony adopted in this state, (Clayes et al. v. Ferris et al., 10 Vt. 112,) to introduce any further testimony. The testimony of Dr. Bradford which was offered on the part of the defendant at that stage of the trial was properly rejected on two grounds, *166(1.) because the question whether the birth of the child was premature, or not, was one which arose upon the opening testimony in behalf of the prosecutrix, and one in respect to which the defendant had already had a full opportunity to reply; and (2,) because the opinions of this witness were asked on a state of facts appearing on the minutes of the testimony which were taken by the defendant’s counsel, and not on the testimony as actually given on the trial.
Judgment of the county court in favor of the prosecutrix affirmed.